Name: Commission Regulation (EEC) No 2065/82 of 28 July 1982 determining actual production of unginned cotton for the 1981/82 marketing year and fixing the percentage of the aid to be paid by Member States for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 82 Official Journal of the European Communities No L 220/21 COMMISSION REGULATION (EEC) No 2065/82 of 28 July 1982 determining actual production of unginned cotton for the 1981/82 marketing year and fixing the percentage of the aid to be paid by Member States for the 1982/83 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 Actual Community production of unginned cotton is hereby determined at 374 200 tonnes for the 1981 /82 marketing year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton , Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as amended by Regulation (EEC) No 1982/82 (2), and in particular Articles 7 and 8 thereof, Whereas Article 7 of Regulation (EEC) No 2169/81 states that actual production for each marketing year shall be determined every year, account being taken in particular of the quantities for which aid has been requested ; whereas application of this criterion gives the figure for actual production in the 1981 /82 marke ­ ting year indicated below ; Whereas Article 8 of Regulation (EEC) No 2169/81 provides that the percentage of the aid to be paid by Member States after ginning of the cotton pending determination of the quantity actually produced shall be laid down for each marketing year taking into account crop estimates ; whereas those estimates for the marketing year concerned indicate that the percentage should be fixed at the level shown below ; Article 2 The percentage of the aid for the 1982/83 marketing year to be paid by the Member States after ginning of the cotton has been carried out and pending determi ­ nation of the actual quantity produced is hereby fixed at 100 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7 . 1981 , p . 2 . (2) OJ No L 215, 23 . 7 . 1982, p . 5 .